Title: From Alexander Hamilton to Sharp Delany, 8 September 1791
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentSeptemr. 8th 1791
(Private)
Sir
I am informed there is reason to believe, that a vessel belonging to Elizabeth Town in New Jersey has been employed by a merchant in Philadelphia to run a cargo of rum, by carrying the hogsheads in the hold and a quantity of shingles on the Deck.
The intelligence comes to me in such a way as to render it proper that you know it for the purpose of giving the necessary intimation to the officers of your District.
I am, Sir,   Your obedt. Servt.
Alexander Hamilton Sharp Delany EsquireCollector Philada.
